Examiner’s Comments
1.	This office action is in response to the application received on 9/18/2019.
	Claims 1-20 are pending and have been examined on the merits.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/5/2020 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and 16, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method comprising: (a) controlling the motor unit to actuate the movable member to move from the open position towards the closed position; (b) sensing closure data using the sensor assembly, wherein the closure data includes each of: (i) an initial tissue contact position, (ii) a gap formed between the anvil and the opposing deck surface as the movable member moves from the open position towards the closed position, and (iii) an axial force on the anvil as the movable member moves from the open position towards the closed position; (c) communicating the closure data of the 
With respect to claim 17, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a powered surgical stapler comprising: (c) a sensor assembly configured to sense: (i) an initial tissue contact position, and (iii) an axial force as the movable member moves from the open position towards the closed position; and (d) a controller in communication with the motor unit and the sensor assembly, wherein the controller is configured to: (i) operate a control program, and  - 59 -END9130USNP1 (ii) switch to an adaptive control program when the controller determines the initial tissue contact position has been reached using data from the sensor assembly of an increase in axial force.
The prior art of record discloses sensor assembly but does not disclose or teach sensing closure data and an adaptive control program and other feature of the claims. It is the examiner’s opinion that it would not have been obvious to modify the art of record to arrive at applicant’s method and the adaptive control program.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/21/2021